DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 11, Applicant argues that the prior art of over Tomosada (Pub. No. US 2009/0034956 A1; hereafter Tomosada) in view of Lan et al. (Pub. No. US 2005/0259161 A1; hereafter Lan), Honjo et al. (Pub. No. US 2010/0238321 A1; hereafter Honjo), and Okuyama (Pub. No. US 2017/0099428 A1; hereafter Okuyama) does not disclose or fairly suggest the claim limitation of controlling “based on a movement direction of the focus adjusting lens, the movement of the focus adjusting lens to move the focus adjusting lens to a second position within the movable area, wherein the first position is different from the second position” as called for in the claims. Examiner respectfully disagrees. 
As stated in the Final Rejection dated 3/22/2022, Tomosada discloses moving the lens in different directions (i.e. towards the close end lens position or the infinity end lens position) based on the second instruction operation (i.e. the key input by the user), and that based on this input, the device is moved to either a first position or the second position depending on whether the movement direction is toward the close end or towards the infinity end. 
For example, if the user inputs a second instruction using the key input 114d (see Tomosada Fig. 3) “the focus lens 105 is driven in the closest distance direction” by a predetermined amount (see Tomosada paragraph [0040]). This can be construed as “control, based on the second instruction operation, the movement of the focus adjusting lens for a second number of steps within the movable area, to move the focus adjusting lens to a first position” as recited in claims 1 and 11. Similarly, Tomosada discloses that when the user inputs a second instruction in the key input 114b (see Tomosada Fig. 3) “the focus lens 105 is driven in the infinity distance direction (see Tomosada paragraph [0040]). This can be construed as “control, based on a movement direction of the focus adjusting lens (i.e. towards the infinity direction), the movement of the focus adjusting lens to move the focus adjusting lens to a second position within the movable area.” And that, based on the movement direction (i.e. towards the close side or the infinity side) the end positions will not be the same, therefore “the first position is different from the second position” as called for in the claims. Therefore, contrary to Applicant’s assertion, Examiner has provided, with evidence from the prior art, a factual basis establishing a prima facie case for obviousness as required. Applicant has not explained why this interpretation does not read on the claim limitations, and mere conclusory statements that Tomosada does not teach the claimed limitations are therefore unpersuasive and do not rebut the prima facie case of obivousness. 
Regarding Applicant’s argument that “the Applicant respectfully submits that the rationale proffered to combine the teachings Tomosada, Lan, Honjo, Okuyama, and Oikawa is based on hindsight, and is thus improper,” initially Examiner notes that Oikawa was not relied upon for the rejections of claims 1 and 11. However, regarding the rejection in view of Tomosada, Lan, Honjo, and Okuyama, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant has not pointed out any feature or element which was gleaned solely from Applicant’s disclosure which would make the combination impermissible hindsight, and the reconstruction is therefore proper.
The rejections of claims 1-5, 7, and 11 in view of Tomosada, Lan, Honjo, and Okuyama are therefore maintained.
Applicant makes similar hindsight arguments with respect to the rejections of claims 6, in view of Tomosada, Lan, Honjo, Okuyama and Hansen (U.S. Patent No. 7,214,906; hereafter Hansen); and 8 and 14 in view of Tomosada, Lan, Honjo, Okuyama, and Oikawa. As discussed above, since Applicant has not pointed out any feature or element which was gleaned solely from Applicant’s disclosure which would make the combination impermissible hindsight, the reconstructions are therefore proper.
	The remainder of Applicant’s arguments rest on the perceived deficiencies of the prior art addressed above, and are therefore unpersuasive for substantially the same reasons.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5, 7, and 11is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomosada (Pub. No. US 2009/0034956 A1; hereafter Tomosada) in view of Lan et al. (Pub. No. US 2005/0259161 A1; hereafter Lan), Honjo et al. (Pub. No. US 2010/0238321 A1; hereafter Honjo), and Okuyama (Pub. No. US 2017/0099428 A1; hereafter Okuyama).
 	Regarding claim 1, Tomosada discloses an image pickup apparatus comprising: an operation receiving section that includes a plurality of push buttons (see Tomosada Fig. 3, items 114a-114d), a lens section that includes a focus adjusting lens (see Tomosada Fig. 1, item 105); the operation receiving section configured to distinctively receive a first instruction operation and a second instruction operation (see Tomosada Fig. 1, items 113 and 114); and a control section configured to: control, based on the first instruction operation, a movement of the focus adjusting lens for a first number of steps within the moveable area; and control, based on the second instruction operation, the movement of the focus adjusting lens for a second number of steps within the moveable area, wherein the second number of steps is more than the first number of steps within the moveable area (see Tomosada paragraph [0056] “the drive speed of the focus lens 105 is set by the key operation to a larger value than the drive speed set by the wheel operation to enable a rough adjustment of the MF.” Whatever the minimum drive amount of the “rough” adjustment of the MF can be construed as a preset number of steps greater than the minimum number of steps in the “fine” adjustment.).
	Tomosada does not disclose an image processing section configured to: control display of a live view image; determine a transition to a Manual Focus (MF) mode based on a specific user input; control, based on the transition to the MF mode, enlargement of the live view image, and control, based on the transition to the MF mode, display of a guide of an operation button section, an MF distance bar, and an enlargement area display section on the enlarged live view image, wherein the guide of the operation button section indicates at least an operation content of the plurality of push buttons, and the MF bar indicates a specific MF distance between a first point of the MF distance bar and a second point of the MF distance bar.
Lan discloses an image processing section configured to: control display of a live view image; determine a transition to a Manual Focus (MF) mode based on a specific user input; and control, based on the transition to the MF mode, enlargement of the live view image (see Lan Fig. 4, steps 402 and 404, which discloses outputting a subsection of the full-view area image when in the manual focus mode).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an enlarged live view image portion in the manual focus mode in the invention of Tomosada, as suggested by Lan, in order to provide the user with a clearer and more detailed view of the focusing region of interest.
Tomosada in view of Lan does not disclose display of a guide of an operation button section, an MF distance bar, and an enlargement area display section on the enlarged live view image, wherein the guide of the operation button section indicates at least an operation content of the plurality of push buttons, and the MF bar indicates a specific MF distance between a first point of the MF bar and a second point of the MF bar
Honjo discloses display of a guide of an operation button section, an zoom distance bar, and an area display section on the live view image, wherein the guide of the operation button section indicates at least an operation content of the plurality of push buttons, and the zoom bar indicates a specific zoom distance between a first point of the zoom bar and a second point of the zoom bar (see Honjo Figs. 9A and 9B, items 20a and 20e). Honjo also discloses the guide of the operation buttons for manual focus (see Honjo Fig. 14A, item 120a) but does not disclose the MF bar in the manual focus mode. 
Okuyama discloses that it was well known in the art at the time the invention was filed to provide a focus bar on the display during manual focus mode (see Fig. 5, item 1402).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the display of Tomosada in view of Lan with guide buttons and a MF bar as suggested by Honjo and Okuyama in order to provide visual indication to the user as to how to manipulate the manual focus, and where in the focusing range of the camera the lens is currently positioned.

 	Regarding claim 2, Tomosada as modified discloses the image pickup apparatus according to claim 1, wherein the operation receiving section is further configured to distinctively receive, from a user, the first instruction operation (see Tomosada Fig. 1, item 113) and the second instruction operation (see Tomosada Fig. 1,item 114) the control section is further configured to: control, based on the first instruction operation from the user, the movement of the focus adjusting lens for the first number of steps within the movable area; and control, based on the second instruction operation from the user, the movement of the focus adjusting lens to a first position by the second number of steps within the movable area (see Tomosada paragraph [0056] “the drive speed of the focus lens 105 is set by the key operation to a larger value than the drive speed set by the wheel operation to enable a rough adjustment of the MF.” Whatever the minimum drive amount of the “rough” adjustment of the MF can be construed as a preset number of steps greater than the minimum number of steps in the “fine” adjustment.).

Regarding claim 3, Tomosada as modified discloses the image pickup apparatus according to claim 2, wherein the control section is further configured to control, based on the second instruction operation, the movement of the focus adjusting lens to the first specific position without relation to a movement direction of the focus adjusting lens (Tomosada does not disclose any difference in the movement amount based on the direction the lens is being driven).

 	Regarding claim 4, Tomosada as modified discloses the image pickup apparatus according to claim 2, wherein the control section is further configured to control, based on the second instruction operation and a movement direction of the focus adjusting lens, the movement of the focus adjusting lens to a second position within the movable area (If the second operation were moved toward the infinite side, it would be a different position than if it were driven to the near side, even if the amount of driving were the same.)

 	Regarding claim 5, Tomosada as modified discloses the image pickup apparatus according to claim 2, wherein a plurality of push buttons is in a housing of the image pickup apparatus (see Tomosada Fig. 3, item 114a-114d).

Regarding claim 7, Tomosada as modified discloses the image pickup apparatus according to claim 2, wherein the operation receiving section further includes an information processing apparatus in which a connection is established between the operation receiving section and the image pickup apparatus (see Tomosada Fig. 1, item 107).

 	Regarding claim 11, Tomosada discloses a focus control method comprising: in an image pickup apparatus: distinctively receiving a first instruction operation (see Tomosada Fig. 1, item 113) and a second instruction operation (see Tomosada Fig. 1, item 114); controlling, based on the second first instruction operation, a movement of a focus adjusting lens for a first number of steps within a movable area; and controlling, based on the second instruction operation, the movement of the focus adjusting lens for second number of steps within the movable area, wherein the second number of steps is more than the first number of steps within the movable area (see Tomosada paragraph [0056] “the drive speed of the focus lens 105 is set by the key operation to a larger value than the drive speed set by the wheel operation to enable a rough adjustment of the MF.” Whatever the minimum drive amount of the “rough” adjustment of the MF can be construed as a preset number of steps greater than the minimum number of steps in the “fine” adjustment.).
Tomosada does not disclose controlling a display of a live view image; determining a transition to Manual Focus (MF) mode based on a specific user input; controlling, based on the transition to the MF mode, display of a guide of an operation button section, an MF distance bar, and an enlargement area display section on the enlarged live view image, wherein the guide of the operation button section indicates at least an operation content via the plurality of push buttons, and the MF bar indicates a specific MF distance between a first point of the MF bar and a second point of the MF bar.
Lan discloses an image processing section configured to: control display of a live view image; determine a transition to a Manual Focus (MF) mode based on a specific user input; and control, based on the transition to the MF mode, enlargement of the live view image (see Lan Fig. 4, steps 402 and 404, which discloses outputting a subsection of the full-view area image when in the manual focus mode).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an enlarged live view image portion in the manual focus mode in the invention of Tomosada, as suggested by Lan, in order to provide the user with a clearer and more detailed view of the focusing region of interest.
Tomosada in view of Lan does not disclose display of a guide of an operation button section, an MF distance bar, and an enlargement area display section on the enlarged live view image, wherein the guide of the operation button section indicates at least an operation content of the plurality of push buttons, and the MF bar indicates a specific MF distance between a first point of the MF bar and a second point of the MF bar
Honjo discloses display of a guide of an operation button section, an zoom distance bar, and an area display section on the live view image, wherein the guide of the operation button section indicates at least an operation content of the plurality of push buttons, and the zoom bar indicates a specific zoom distance between a first point of the zoom bar and a second point of the zoom bar (see Honjo Figs. 9A and 9B, items 20a and 20e). Honjo also discloses the guide of the operation buttons for manual focus (see Honjo Fig. 14A, item 120a) but does not disclose the MF bar in the manual focus mode. 
Okuyama discloses that it was well known in the art at the time the invention was filed to provide a focus bar on the display during manual focus mode (see Fig. 5, item 1402).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the display of Tomosada in view of Lan with guide buttons and a MF bar as suggested by Honjo and Okuyama in order to provide visual indication to the user as to how to manipulate the manual focus, and where in the focusing range of the camera the lens is currently positioned.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomosada in view of Honjo.
Regarding claim 12, Tomosada discloses a non-transitory computer-readable medium having stored thereon, computer executable instructions, which when executed by an information processing apparatus, cause the information processing apparatus to execute operations, the operations comprising: distinctively receiving, from a user a first instruction operation (see Tomosada Fig. 1, item 113) and a second instruction operation (see Tomosada Fig. 1, item 114), wherein the first instruction operation includes an instruction operation for causing an image pickup apparatus to move a focus adjusting lens of the image pickup apparatus for a first number of steps in the movable area (see Tomosada Fig. 1, items 113 and 111), and the second instruction operation includes an instruction operation for moving the focus adjusting lens for a second number of steps within the movable area, wherein the second number of steps is more than the first number of steps within the movable area (see Tomosada Fig. 1, items 114 and 111); and instructing the information processing apparatus to transmit a command corresponding to the first instruction operation and the second instruction operation to the image pickup apparatus (see Tomosada Fig. 1, items 111 and 110).
Tomosada does not disclose controlling a display of a live view image; determining a transition to Manual Focus (MF) mode based on a specific user input; controlling, based on the transition to the MF mode, display of MF button interfaces on the live view image.
Honjo discloses display of a guide of an operation button section the guide of the operation buttons for manual focus on the live view image (see Honjo Fig. 14A, item 120a). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the display of Tomosada with guide buttons as suggested by Honjo order to provide visual indication to the user as to how to manipulate the manual focus.

Regarding claim 13, Tomosada discloses the non-transitory computer-readable medium according to claim 12, wherein the operations further comprise: distinctively receiving, from the user, the first instruction operation for moving the focus adjusting lens by the first number of steps within the movable area and the second instruction operation for moving the focus adjusting lens to a preset position by the second number of steps more than the first number of steps within the movable area apparatus (see Tomosada Fig. 1,item 114. See also Tomosada paragraph [0056] “the drive speed of the focus lens 105 is set by the key operation to a larger value than the drive speed set by the wheel operation to enable a rough adjustment of the MF.” Whatever the minimum drive amount of the “rough” adjustment of the MF can be construed as a preset number of steps greater than the minimum number of steps in the “fine” adjustment.).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomosada in view of Lan, Honjo, and Okuyama as applied to claim 5, above, and further in view of Hansen et al. (U.S. Patent No. 7,214,906; hereafter Hansen).
 	Regarding claim 6, Tomosada as modified discloses the image pickup apparatus according to claim 5, wherein plurality of push buttons includes: a left button and a right button configured to input the first instruction operation, and an up and a down buttons configured to input the second instruction operation, and each of the left button, the right button, the up button, and the down button is in the housing of the image pickup apparatus (see Tomosada Figs. 2 and 3, item 114).
	Tomosada does not specifically disclose that the left/right buttons are for the first operation instructions and the up/down buttons are for the second operation instructions.
	While Tomosada discloses uses a dial for the first instructions and the left/right keys for the second instructions, it would have been well within the purview of the ordinary skill in the art at the time the invention was filed to utilize the up/down keys for the coarse focus control in order to obviate the need for an additional dial. Moreover, utilizing left/right buttons for fine control and up/down buttons for coarse control is specifically known in the art as shown in Hansen Fig. 1, items 40-46. Utilizing the left/right keys for fine manual focus control and the up/down keys for coarse focus control would therefore have been obvious to the ordinary workman in the art at the time the invention was filed.

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomosada in view of Lan, Honjo, and Okuyama as applied to claims 7 and 13, respectively, above, and further in view of Oikawa (Pub. No. US 2011/0116759 A1; hereafter Oikawa).
	Regarding claims 8 and 14, Tomosada as modified discloses the image pickup apparatus according to claims 7 and 13, respectively, wherein the operation receiving section further includes: a display of the information processing apparatus (see Tomosada Fig. 1, item 108) and also discloses that the device can have a touch panel (see Tomosada paragraph [0005] “Conventionally, as an operation unit for the MF operation, a key switch that executes a key operation, a touch panel, and a rotation member such as a focus ring, a dial or a wheel have been produced.”), but does not specifically disclose that the touch panel is laminated on the display.
	Oikawa discloses that the “instead of using the cross key and the OK button, the electric camera 2 includes: a touch panel I/F; and a touch panel connected to the touch panel I/F and provided on the display screen of the display unit 20” (see Oikawa paragraph [0125]).
	It is deemed obvious to one having ordinary skill in the art at the time the invention was filed to substitute one known element for another to yield predictable results (see MPEP 2143(I)(B). It would therefore have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the physical keys of Tomosada with a touch display as taught by Oikawa.
	
Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomosada in view Oikawa as applied to claims 8 and 14, respectively, above, and further in view of Tsubusaki (Pub. No. US 2014/0028864 A1; hereafter Tsubusaki).
 Regarding claims 9 and 15, Tomosada in view of Oikawa discloses the image pickup apparatus according to claims 8 and 14, respectively, but does not disclose that the operation receiving section receives a touch operation to the touch panel as the first instruction operation and receives a long-press operation as the second instruction operation.
	Tsubusaki discloses that it was well known in the art at the time the invention was filed to provide a fast and sow manual focus operation by operating a button for a short or long press (see Tsubusaki Fig. 11, steps S400-S404).
 	It would have been well obvious to of having ordinary skill in the art at the time the invention was filed to utilize long and slow presses of buttons for fine/coarse focus control in order to obviate the need for additional dials and buttons.

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomosada in view of Oikawa as applied to claims 8 and 14, respectively, above, and further in view of Lan.
 	Regarding claims 10 and 16, Tomosada as modified discloses the image pickup apparatus according to claims 8 and 14, respectively, wherein the operation receiving section is further configured to: receive an operation to a second button different from the first button displayed on the display as the second instruction operation.
	Tomosada, which discloses a dial as the first operation, does not disclose in combination with Oikawa a first button displayed on the display as the first instruction operation.
	Lan further discloses that the interface “may be any kind of device, such as number key, knob, arrow key, touch panel, or the like” (see Lan paragraph [0019]).
	It is deemed obvious to one having ordinary skill in the art at the time the invention was filed to substitute one known element for another to yield predictable results (see MPEP 2143(I)(B). It would therefore have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the physical dial of Tomosada with a touch display as taught by Lan.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        8/8/2022